Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 April 28, 2016

The Court of Appeals hereby passes the following order:

A16A1474. RODNEY WARREN v. GWEN ANDERSON WARREN.

      Rodney Warren filed this appeal from the superior court’s final decree of
divorce. The Supreme Court, however, has general appellate jurisdiction over divorce
and alimony cases. See Ga. Const. of 1983, Art. VI, Sec. VI, Par. III (6).
Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                      Court of Appeals of the State of Georgia
                                                                           04/28/2016
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.